EXHIBIT 99.1 AMENDED AND RESTATED PRELIMINARY ECONOMIC ASSESSMENT N1 43- NORRA KARR (REE-Y-Zr) DEPOSIT GRANNA, SWEDEN Amended and Restated Preliminary Economic Assessment N1 43-101 Technical Report for the Norra Kärr (REE-Y-Zr) Deposit Gränna, Sweden Tasman Metals Limited Report No: DE-00215 Original Reprint Date: May 11, 2012 Amended and Restated Date: July 9, 2013 Amended and Restated Preliminary Economic Assessment N1 43-101 Technical Report for the Norra Kärr (REE-Y-Zr) Deposit Gränna, Sweden Prepared for: Tasmen Metals Limited DE-00215 July 9, 2013 Prepared by: Paul Gates, P.E. Graig F. Horlacher, 1494620RM Geoff Reed, MAusIMM (CP) Table of Contents 1.
